             Case 1:18-cv-03127-RC Document 10 Filed 02/15/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                       )
DBW PARTNERS, LLC,                                     )
                                                       )
                Plaintiff,                             )
                                                       )
                v.                                     )       Civil Action No. 18-3127 (RC)
                                                       )
UNITED STATES POSTAL SERVICE and                       )
UNITED STATES POSTAL SERVICE                           )
OFFICE OF INSPECTOR GENERAL,                           )
                                                       )
                Defendants.                            )
                                                       )

                                    JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of February 5, 2019, Plaintiff DBW Partners, LLC,

and Defendants United States Postal Service and United States Postal Service Office of Inspector

General respectfully submit this Joint Status Report in this Freedom of Information Act case.

       The parties have met and conferred with respect to a briefing schedule, and propose the

following:

       •     Defendants’ Motion for Summary Judgment shall be filed on or before April 19,
             2019.

       •     Plaintiff’s Cross-Motion for Summary Judgment and Opposition to Defendants’
             Motion for Summary Judgment shall be filed on or before May 16, 2019.

       •     Defendants’ Reply and Opposition to Plaintiff’s Cross-Motion for Summary
             Judgment shall be filed on or before June 14, 2019.

       •     Plaintiff’s Reply shall be filed on or before June 28, 2019.

Dated: February 15, 2019                       Respectfully submitted,

                                               WILLIAMS LOPATTO, PLLC

                                                    /s/ John B. Williams
                                               JOHN B. WILLIAMS (D.C. Bar No. 257667)
                                               FARA N. KITTON (D.C. Bar No. 1007793)
Case 1:18-cv-03127-RC Document 10 Filed 02/15/19 Page 2 of 2



                           1200 New Hampshire Avenue, N.W., Suite 750
                           Washington, DC 20036
                           Telephone: (202) 296-1611
                           jbwilliams@williamslopatto.com

                           Attorneys for Plaintiff


                           JESSIE K. LIU
                           D.C. BAR No. 472845
                           United States Attorney

                           DANIEL F. VAN HORN
                           D.C. Bar No. 924092
                           Chief, Civil Division

                                   /s/ Paul Cirino
                           PAUL CIRINO
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           Phone: (202) 252-2529
                           Fax: (202) 252-2599
                           paul.cirino@usdoj.gov

                           Attorneys for Defendant




                              2
